Citation Nr: 0403684	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected genital herpes.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1991 to May 2002.  
He also had additional Army National Guard reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, granted service 
connection for genital herpes, evaluated as 10 percent 
disabling.

The issue of entitlement to service connection for arthritis 
of the back will be addressed in the Remand portion of this 
decision.  The issue is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The medical evidence shows that the veteran's genital herpes 
is productive of monthly herpetic lesions in the genital area 
which is treated with medication.


CONCLUSION OF LAW

The criteria for an increased initial disability rating for 
service-connected genital herpes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of letters 
to the veteran from the RO dated in July and November 2002, 
and the discussions in the January 2003 rating decision and 
April 2003 Statement of the Case (SOC).  The July and 
November 2002 letters were issued prior to initial 
adjudication, thus the veteran was provided the requisite 
notice as required by the VCAA.

The notification letters sent to the veteran in July 2002 and 
November 2002 also properly notified him of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  Although the RO told the veteran that 
he should submit additional evidence within 30 days, he was 
also told that in order to be considered for the earliest 
effective date based on the current claim, any evidence 
submitted should be received by the RO within one year of the 
date of the letter.  Additionally, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available service 
medical records.  He has not identified any relevant post-
service treatment records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in 
November 2002.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.


Claim for a higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The veteran's genital herpes is rated as 10 percent disabling 
under Diagnostic Code 7819 for benign skin growths.  A note 
in the Schedule under the former criteria provided that 
disabilities evaluated under Diagnostic Codes 7807 through 
7819 were to be rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  Pursuant to the former 
criteria contained in that Diagnostic Code provision, this 
condition was evaluated in accordance with the criteria set 
forth in former Diagnostic Code 7806, which provided that a 
10 percent evaluation is assigned for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; and a 30 percent rating is 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be productive of 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.

The veteran's service medical records dated from August 1989 
to May 2002 show that he was treated intermittently for 
symptoms associated with genital herpes since August 1993.  
The veteran reported that symptoms were limited to the 
genital area and would subside within a week with medication.

A VA examination report dated in November 2002 shows that the 
veteran reported having developed genital herpes in 1993 
while stationed in California.  He stated that he was treated 
with medication (Acyclovir).  He reported that his herpetic 
lesions would come up in the genital area with stress and on 
a monthly basis.  On examination, his skin was without 
eruption.  The assessment, in pertinent part, was genital 
herpes with monthly reoccurrence according to the veteran.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating in excess of 10 percent for the 
veteran's genital herpes under either the former or the 
revised rating criteria. In reaching this determination, the 
Board points out that the veteran indicated that his symptoms 
had been limited to the genital area and had been recurring 
primarily on a monthly basis.

Under the former criteria, a 10 percent rating was 
appropriate where the condition was manifested by 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  The veteran's genitals are an 
unexposed surface of his body.  There was no skin pathology 
found on examination in November 2002.  Moreover, veteran has 
reported that his lesions recur only monthly.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a finding that the disability was manifested by 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  As such, entitlement to a 30 
percent rating under the former criteria has not been shown.

The application of the revised criteria to the findings to 
the medical evidence likewise does not yield a higher rating 
because the condition has not been productive of any scarring 
or limitation of function.  Instead, as discussed above, 
there was no skin eruption and the veteran concedes that 
through the use of prescription medication, the disability 
has generally resolved within a week of becoming symptomatic.  
Moreover, the Acyclovir the veteran takes to suppress 
symptoms is not a systemic immunosuppressive or steroid drug, 
which in some skin diseases may be the basis for a greater 
evaluation.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
Schedular criteria are inadequate to evaluate the veteran's 
genital herpes so as to warrant referral to the RO for 
consideration of an assignment of a greater evaluation on an 
extra-schedular basis.  In this regard, there is no showing 
that the disability has resulted in any, let alone marked 
interference with employment, and there is no showing that 
the veteran's genital herpes has necessitated frequent, or 
indeed any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected genital herpes is denied.


REMAND

The veteran's claim of entitlement to service connection for 
arthritis of the back was denied by rating action dated in 
January 2003.  He submitted a letter to the Board which was 
received in October 2003, expressing disagreement with the 
assigned disability rating for his service-connected back 
disorder.  As the veteran's back disorder is not service 
connected, but rather his claim for entitlement was denied as 
indicated above, the Board has interpreted his notice of 
disagreement as with the January 2003 denial of entitlement 
to service connection for arthritis of the back.  The veteran 
has not been issued a statement of the case on this issue.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO for the 
following:

Provide the veteran a Statement of the Case 
addressing the issue of entitlement to 
service connection for arthritis of the back.  
Notify him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



